DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl (US 3273743) in view of Jesser (US 2117807).
 	Regarding claims 1 and 8, McColl discloses a sealing system Fig. 1 for a container sealing system comprising: a flexible ring 8 comprising: a first surface to seal against a first mating member 2, wherein the flexible ring is softer than the first mating member such that the flexible ring flexes against, and conforms to, contours 4 of the first mating member 2; and a second surface to interface against a foam ring 10; and the foam ring comprising: a first surface to interface against the second surface of the flexible ring; and a second surface to seal against a second mating member 12.  However, McColl fails to explicitly disclose that the flexible ring includes radial grooves formed therein.  Jesser, a sealing system Fig. 2, discloses the use of a flexible ring 7 having radial grooves 9 formed therein.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible ring of McColl with radial grooves as taught by Jesser in order to improve sealing function of the flexible ring.  (Col. 2, Ln. 49-52 of Jesser)
	Regarding claim 2, the combination discloses wherein the sealing system is a face-type seal Fig. 1 between surfaces of the first mating member 2 and second mating member 12, but fails to explicitly disclose configuration of the surfaces being planar.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the mating member to a variety of shapes and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 3, the combination discloses wherein: the first mating member 2 is a cap; and the second mating member 12 is a container to mate with the cap.
 	Regarding claim 4, the combination discloses wherein as the first mating member 2 is coupled to the second mating member 12; the first surface of the foam ring 10 is capable of deforming against the radial grooves (9 of Jesser) of the second surface of the flexible ring 8; and the second surface of the foam ring is capable of deforming against the second mating member.
 	Regarding claim 5, the combination fails to explicitly disclose wherein the foam ring 10 is at least three times thicker than the flexible ring 8.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ring members to accommodate sealing capabilities and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
 	Regarding claim 6, the combination discloses wherein the flexible ring 8 is capable of being formed of plastic (polymer).
 	Regarding claim 7, the combination discloses wherein the foam ring 10 is capable of being formed of cross-linked polyethylene (polymer).
 	Regarding claim 9, the combination fails to explicitly disclose wherein the radial grooves are greater than 0.25 millimeters deep.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the radial grooves to any number of ranges (i.e. greater than 0.25 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 10, the combination fails to explicitly disclose wherein the radial grooves are less than 0.75 millimeters deep.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the radial grooves to any number of ranges (i.e. less than 0.75 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 11, the combination fails to explicitly disclose wherein the foam ring is between six and nine mm thick.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the foam ring to any number of ranges (i.e. six and nine mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 12, the combination discloses wherein the foam ring 10 and the flexible ring 8 are formed of a material resistant (polymer) to degradation caused by ink.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl (US 3273743) in view of Jesser (US 2117807) and further in view of Nomura et al. (US 5974686).
 	Regarding claim 13, McColl and Jesser disclose the invention as claimed above but fail to explicitly disclose a cap having parting lines, contours, and a hole.  Nomura et al., a container sealing system Fig. 1, shows this to be well known in the art.  Nomura et al. shows the use of a cap 1 having parting lines 7, contours, and a hole 5.  Therefore, it would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of McColl and Jesser with parting lines, contours, and a hole as taught by Nomura et al. in order to provide a cap having mean for the contents of the container to exit.
 	Regarding claim 14, the combination discloses wherein: the foam ring 10 is capable of being formed of a material that is softer than: a material that forms the flexible plastic ring 8; and a material that forms the spout 14. 	Regarding claim 15, the combination discloses wherein the sealing system Fig. 1 prevents leakage as the cap 2 is snap-fit (6 of Jesser) onto the container 12.
 	Regarding claim 16, the combination discloses wherein the first mating member 2 Fig. 1 is threadless.
 	Regarding claim 17, the combination discloses wherein the cap 2 comprises a cap retention mechanism (6 of Jesser) to interface with a container retention mechanism to mate the cap to the container 12.
 	Regarding claim 18, the combination discloses wherein the sealing system Fig. 1 is press fit into the cap.
 	Regarding claim 19, the combination discloses wherein the container 112 is capable of containing ink.
 	Regarding claim 20, the combination discloses wherein the press fit is capable of facilitating a rotational alignment following coupling Fig. 1.


 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675